Mr. Justice Fisher
delivered the opinion of the court.
The plaintiff below agreed to oversee for the defendant during the year 1850, for $165. About the last of August, the parties disagreeing, the plaintiff was discharged; whereupon he brought his action in the circuit court of Neshoba county, to recover wages for the time he had attended to defendant’s business, at the rate of $165 per annum.
The court instructed the jury, “that an overseer’s contract for wages is not an entire contract; and that although an overseer may be turned off for misconduct, he may, notwithstanding, recover for the .time he conducted himself well.”
This instruction falls within the rule laid down by this court, in the case of Harison v. Sale, 6 S. & M. 634, and was, therefore, correct.
Judgment affirmed.